DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on November 30, 2020, in which claims 1, 2, 16, 17, and 19-20 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0413439) in view of Wang et al. (US 2019/0320443).
Regarding claims 1, 16, 19, and 20, Kim teaches a method of acquiring system information applied to a user equipment, comprising: transmitting a message of random access to a base station, wherein the message of random access comprises first request information for requesting the system information, wherein the message of random access comprises a first message of random access (i.e., UE transmits a first message of random access for requesting system information [0006]-[0007], [0084], 
Kim does not specifically teach extracting the system information from the first radio resource control information.
However, the preceding limitation is known in the art of communications. Wang teaches extracting, by the terminal device, the target system information from the system information broadcast by the base station wherein the system information is included in the radio resource control message [0015, [0195], [0210]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Wang within the system of Kim in order to reduce 
Regarding claims 2, 9, Kim in view of Wang teaches all the limitations above. Wang further teaches the first message of random access comprises the first request information (i.e., the first message requesting transmission of system information using the selected first resource [0084], [0086], [0099]-[0100]).
Allowable Subject Matter
Claims 3-8, 10-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 9, 16, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEAN A GELIN/Primary Examiner, Art Unit 2643